


EXHIBIT 10.1












FRANKLIN ELECTRIC CO., INC.
SUPPLEMENTAL RETIREMENT AND
DEFERRED COMPENSATION PLAN


As Amended and Restated Effective January 1, 2012



--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
ARTICLE 1.
DEFINITIONS
1
1.1.
"Account"
1
1.2.
"Affiliated Company"
1
1.3.
"Award"
1
1.4.
"Award Deferrals"
1
1.5.
"Board"
1
1.6.
"Code"
1
1.7.
"Committee"
1
1.8.
"Compensation"
1
1.9.
“Credited Service”
1
1.10.
"Deferral Agreement"
2
1.11.
"Employment Termination"
2
1.12.
“ERISA”
2
1.13.
“FERP”
2
1.14.
“MOCC”
2
1.15.
"Participant"
2
1.16.
"Participating Company"
2
1.17.
“Pension Restoration Plan Account”
2
1.18.
"Plan"
2
1.19.
"Plan Year"
2
1.20.
“Restoration Contribution”
2
1.21.
”Salary”
2
1.22.
"Salary Deferrals"
2
1.23.
“Supplemental Executive Retirement (SERP) Contribution”
2
1.24.
"Unforeseeable Emergency"
3
1.25.
"Valuation Date"
3
1.26.
“Vesting Service”
3
ARTICLE 2.
ELIGIBILITY AND MEMBERSHIP
3
2.1.
In General
3
2.2.
Employment Termination; Re-employment
3




ii

--------------------------------------------------------------------------------








TABLE OF CONTENTS
(continued)
 
 
Page
2.3.
Change in Status
4
ARTICLE 3.
DEFERRAL AGREEMENTS
4
3.1.
In General
4
3.2.
Filing Requirements
4
3.3.
Changing Deferrals
5
ARTICLE 4.
EMPLOYER CONTRIBUTIONS
6
4.1.
Restoration Contributions
6
4.2.
SERP Contributions
7
4.3.
Special Exception for Continuing Pension Restoration Plan Participants
7
4.4.
Contribution for Year of Employment Termination
7
4.5.
Pension Restoration Plan Account Transfer
7
ARTICLE 5.
VESTING AND MAINTENANCE OF ACCOUNTS
8
5.1.
Accounts Generally
8
5.2.
Vesting of Account
8
5.3.
Crediting Dates
8
5.4.
Adjustment of Account for Earnings/Losses
9
5.5.
Investment Elections
9
5.6.
Changing Investment Elections
10
5.7.
Individual Account Records
10
ARTICLE 6.
PAYMENT OF BENEFITS
10
6.1.
Commencement and Method of Payment
10
6.2.
Hardship Withdrawal
11
6.3.
Designation of Beneficiary
11
6.4.
Status of Account Pending Distribution
12
6.5.
Installments and Withdrawals Pro-Rata
12
ARTICLE 7.
AMENDMENT OR TERMINATION
12
7.1.
Right to Terminate
12
7.2.
Right to Amend
13
ARTICLE 8.
GENERAL PROVISIONS
13






iii

--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
 
 
Page
8.1.
No Funding
13
8.2.
No Contract of Employment
14
8.3.
Withholding Taxes
14
8.4.
Non-alienation
14
8.5.
Administration
14
8.6.
Construction
15
8.7.
Code Section 409A Standards
15






iv

--------------------------------------------------------------------------------




INTRODUCTION
This Franklin Electric Co., Inc. ("Franklin") Supplemental Retirement and
Deferred Compensation Plan (the "Plan") is unfunded and is maintained by
Franklin primarily for the purpose of providing deferred compensation for a
select group of management or highly-compensated employees. The Plan was adopted
effective as of December 12, 2008, to allow eligible executive officers of
Franklin and certain affiliates to defer receipt of portions of their base
salary and bonus awards. The Plan is hereby amended and restated, effective as
of January 1, 2012, to permit Franklin to make contributions to the Plan on
behalf of eligible executive officers, regardless of their election to defer
portions of their salary and bonus into the Plan.
ARTICLE 1.
DEFINITIONS
1.1.
"Account" shall mean the bookkeeping account maintained for each Participant to
record his Salary Deferrals, Award Deferrals, Restoration Contributions, SERP
Contributions and his transferred Pension Restoration Plan Account, all as
adjusted pursuant to Article 5.

    
1.2.
"Affiliated Company" shall mean any company that together with Franklin would be
treated as a single employer under section 414(b), (c), (m) or (o) of the Code.

    
1.3.
"Award" shall mean the amount awarded to a Participant as a bonus under the
Franklin Executive Officer Annual Incentive Cash Bonus Program or any other
successor plan or program.



1.4.
"Award Deferrals" shall mean the amounts credited to a Participant's Account
under Section 3.2(b).



1.5.
"Board" shall mean the board of directors of Franklin.



1.6.
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.



1.7.
"Committee" shall mean the Franklin Employee Benefits Committee, as appointed by
the Board from time to time.



1.8.
"Compensation" shall mean a Participant's Annual Compensation as such term is
defined in the FERP, prior to the exclusion of the Participant's Salary
Deferrals and/or Award Deferrals for such Plan Year.



1.9.
“Credited Service” shall mean a Participant's “Credited Service” as such term is
defined in the FERP.


1

--------------------------------------------------------------------------------






1.10.
"Deferral Agreement" shall mean a completed agreement between a Participant and
a Participating Company of which he is an employee under which the Participant
agrees to defer Salary or an Award under the Plan, as the case may be.



1.11.
"Employment Termination" shall mean the termination of a Participant's
employment for any reason by the Participating Company that had been employing
the Participant and all other Affiliated Companies; provided, however, that no
event shall constitute an "Employment Termination" under this Plan if it does
not constitute a "separation from service" within the meaning of Code section
409A(a)(2)(A)(i).



1.12.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.



1.13.
“FERP” shall mean the Franklin Electric Co., Inc. Retirement Program, as amended
and restated effective January 1, 2012, and as further amended from time to
time.



1.14.
“MOCC” shall mean the Management Organization and Compensation Committee of the
Board.



1.15.
"Participant" shall mean any individual who is eligible, pursuant to Section
2.1, to participate in this Plan.



1.16.
"Participating Company" shall mean Franklin and any Affiliated Company which the
Board designates for participation in the Plan in accordance with Section
8.5(b).



1.17.
“Pension Restoration Plan Account” shall mean the account transferred into a
Participant's Account pursuant to Section 4.3.



1.18.
"Plan" shall mean the Franklin Electric Co., Inc. Supplemental Retirement and
Deferred Compensation Plan, as amended from time to time.



1.19.
"Plan Year" shall mean the calendar year.



1.20.
“Restoration Contribution” shall mean an amount credited to a Participant's
Account under Section 4.1.



1.21.
"Salary” shall mean a Participant's base salary.



1.22.
"Salary Deferrals" shall mean the amounts credited to a Participant's Account
under Section 3.2(a).



1.23.
“Supplemental Executive Retirement (SERP) Contribution” shall mean an amount
credited to a Participant's Account under Section 4.2.


2

--------------------------------------------------------------------------------




1.24.
"Unforeseeable Emergency" shall mean a severe financial hardship as defined in
Section 6.2(b) of this Plan.



1.25.
"Valuation Date" shall mean each business day on which the securities markets
are open.



1.26.
“Vesting Service” shall mean a Participant's “Vesting Service” as such term is
defined in the FERP.



ARTICLE 2.


ELIGIBILITY AND MEMBERSHIP


2.1.
In General.

  
(a)
Eligibility to participate in the Plan shall be limited to any employee of a
Participating Company who is designated as a Participant by Franklin's Chief
Executive Officer and, in the case of eligibility for Salary Deferrals, Award
Deferrals and SERP Contributions, approved by the MOCC. Any employee of a
Participating Company may be designated as a Participant by Franklin's Chief
Executive Officer with respect to eligibility for Restoration Contributions.



(b)
A Participant's participation in the Plan shall be effective upon the earliest
of (i) the date he files his initial Deferral Agreement with the Committee, (ii)
the date the Committee allocates his Pension Restoration Plan Account to his
Account or (iii) the date the Committee allocates his initial Restoration
Contribution and/or SERP Contribution to his Account. As a condition of
membership the Committee may require such other information as it deems
appropriate.

 
(c)
A Participant's participation in the Plan shall continue until such time as his
Accounts are fully distributed to him or, in the event of his death, his
beneficiary or estate.



2.2.
Employment Termination; Re-employment. A Participant's Salary Deferrals and
Award Deferrals shall cease upon his Employment Termination. A Participant who
is eligible to receive a Restoration Contribution and/or SERP Contribution
pursuant to Article 4 shall not receive such contribution(s) for the Plan Year
in which his Employment Termination occurs, unless his Employment Termination
occurs (a) on or after attaining age 65 or (b) on or after attaining age 55 with
10 years of Vesting Service. Notwithstanding the preceding sentence, a
Participant shall not receive a Restoration Contribution or SERP Contribution
for the Plan Year in which his Employment Termination occurs if his Employment
Termination occurs for cause, as such term is determined in


3

--------------------------------------------------------------------------------






the full discretion of the MOCC. If a Participant receives a Restoration
Contribution and/or SERP Contribution for the Plan Year in which his Employment
Termination occurs, such contribution shall be based on Compensation received
during such Plan Year. A terminated Participant will receive no further such
contribution(s) thereafter until his employment resumes and he is again
designated a Participant pursuant to Section 2.1.


2.3.
Change in Status. In the event that a Participant ceases to be eligible to
participate in the Plan but continues to be employed by Franklin or an
Affiliated Company (either by transfer of employment from a Participating
Company or designation of ineligibility by the CEO and MOCC), (a) his Salary
Deferrals and Award Deferrals shall thereupon be suspended and (b) he shall not
receive Restoration Contributions or SERP Contributions for any Compensation
earned after the date his Plan eligibility ceases. All other provisions of his
Deferral Agreement(s) shall remain in force.



ARTICLE 3.


DEFERRAL AGREEMENTS


3.1.
In General. A Deferral Agreement shall be in writing and properly completed on a
form approved by the Committee, or pursuant to such procedures established by
the Committee, which shall be the sole judge of the proper completion thereof.
Such Agreement shall provide for Salary Deferrals or for Award Deferrals, shall
specify the distribution option applicable to the deferrals, and may include
such other provisions as the Committee deems appropriate. A Deferral Agreement
shall not be revoked or modified with respect to the allocation of prior
deferrals except pursuant to Section 3.3 or Article 5.



3.2.    Filing Requirements.
  
(a)
Salary Deferrals.



(i)
A Participant must complete a Deferral Agreement during any December in order to
defer Salary otherwise payable for services performed during the following Plan
Year.



(ii)
Notwithstanding subsection (i) above, when an individual first becomes eligible
to participate in this Plan, and is not a participant in another plan sponsored
by Franklin or an Affiliated Company that is considered to be of a similar type
as defined in Treas. Reg. § 1.409A-1(c)(2)(i)(A) or as otherwise provided by the
Code, he must complete a Deferral Agreement within 30 days after the Committee
notifies the individual of his eligibility to participate in the Plan, in


4

--------------------------------------------------------------------------------




order to defer Salary otherwise payable for services performed during the Plan
Year.
    
(iii)
The minimum percentage of Salary a Participant may defer is 5%, and the maximum
percentage of Salary a Participant may defer is 50%. Salary must be deferred in
5% increments.

    
(iv)
Each Deferral Agreement shall be effective only with respect to payroll periods
beginning on or after the first day of the month following the date the Deferral
Agreement is filed with the Committee.



(b)
Award Deferrals.



(i)
With respect to an Award for services rendered for a Plan Year or a period of
Plan Years (in the case of a long-term Award), a Participant may elect to defer
a portion of that Award by filing a Deferral Agreement on or before the close of
business on June 30 of that Plan Year, or, in the case of a long-term Award, by
June 30 of the final Plan Year of the Award term. In the event that June 30 does
not fall on a weekday, such filing must be made by the close of business on the
last prior business day.



(ii)
Notwithstanding the foregoing, for the Plan's initial Plan Year, a Participant,
pursuant to transition relief rules issued by the Internal Revenue Service,
could elect to defer an Award, including a long-term Award, payable in 2009 by
filing a Deferral Agreement by December 31, 2008.



(iii)
A Participant's election to defer a portion of his Award shall be effective on
the last day that such deferral may be elected under this Section 3.2(b) and
shall be effective only for the Award so designated by the Participant.

  
(iv)
The minimum amount of Award that can be deferred is 5% of the Award, and the
maximum amount of Award that can be deferred is 90% of the Award. Awards must be
deferred in 5% increments.



3.3.    Changing Deferrals.


(a)
Salary Deferrals. A Participant's election of the rate at which he authorizes
Salary Deferrals shall become irrevocable and remain in effect for the full Plan
Year following his election, except as described in Section 3.3(c) below. His
election shall continue to remain in effect in subsequent Plan Years unless he
completes a new Deferral Agreement. The amendment shall be filed by December 31
and shall be effective for payroll periods beginning on or after the following
January 1.


5

--------------------------------------------------------------------------------






(b)
Award Deferrals. A Participant may change his election to defer a portion of his
Award prior the effective date in Section 3.2(b)(iii), but his election shall
become irrevocable as of the date the election becomes effective, except as
described in Section 3.3(c) below. A Participant's Award Deferral election will
not automatically remain in effect in subsequent Plan Years; he must make a new
Award Deferral election for each Plan Year.



(c)
Cancellation Due to Unforeseeable Emergency or FERP Hardship Distribution.
Salary Deferrals and Award Deferrals shall be canceled in the case of a
Participant's Unforeseeable Emergency or as required under the FERP in the event
the Participant receives a hardship distribution from the FERP. A Participant
may make subsequent Salary Deferrals and Award Deferrals by executing a new
Deferral Agreement in accordance with Sections 3.2(a) and/or 3.2(b).



ARTICLE 4.


EMPLOYER CONTRIBUTIONS


4.1.
Restoration Contributions. For Plan Years beginning on or after January 1, 2012,
and except as set forth in Section 4.3, the Committee shall credit a Restoration
Contribution each Plan Year on behalf of each Participant who participates in
the FERP, receives a Service Contribution to the FERP, and has such Service
Contribution limited by the IRS compensation limitation for such Plan Year, in
an amount equal to:



(a)
an amount equal to his Service Contribution made to the FERP for such Plan Year
calculated by using the Plan's definition of Compensation and without regard to
the IRS compensation limitation for such Plan Year; less



(b)
his actual Service Contribution made to the FERP for such Plan Year.



The IRS compensation limitation is established in Code Section 401(a)(17) and is
$250,000 for 2012. The limitation may be adjusted for inflation by the IRS in
future years. The following chart shows the Restoration Contribution schedule
using the 2012 IRS compensation limitation.

6

--------------------------------------------------------------------------------






FERP Service
FERP Contribution
Restoration Contribution
0 - 4 years
3% of Annual Compensation below $250,000
3% of Compensation above $250,000
5 - 9 years
4% of Annual Compensation below $250,000
4% of Compensation above $250,000
10 - 14 years
5% of Annual Compensation below $250,000
5% of Compensation above $250,000
15 - 19 years
7% of Annual Compensation below $250,000
7% of Compensation above $250,000
20+ years
9% of Annual Compensation below $250,000
9% of Compensation above $250,000



4.2.
SERP Contributions. For Plan Years beginning on or after January 1, 2012, and
except as set forth in Section 4.3, the Committee shall credit a SERP
Contribution for each Plan Year on behalf of each Participant in a percentage of
such Participant's Compensation as determined by his Credited Service completed
as of the end of such Plan Year according to the following schedule:



Credited Service
SERP Contribution
0-4 years
2% of Compensation
5-9 years
3% of Compensation
10 or more years
4% of Compensation



For the first Plan Year a Participant participates in the Plan, only his
Compensation earned after the date his participation begins shall be used to
calculate his SERP Contribution.


4.3.
Special Exception for Continuing Pension Restoration Plan Participants.
Notwithstanding the foregoing, a Participant who continues to participate in the
Franklin Electric Co., Inc. Pension Restoration Plan (the “Pension Restoration
Plan”) on or after January 1, 2012 shall not be eligible to receive a
Restoration Contribution or SERP Contribution for the duration of his
participation in the Pension Restoration Plan.



4.4.
Contribution for Year of Employment Termination. A Participant shall not receive
a Restoration Contribution or SERP Contribution for the Plan Year in which his
Employment Termination occurs, except as provided in Section 2.2.



4.5.
Pension Restoration Plan Account Transfer. A Participant whose participation in
the Pension Restoration Plan ceased as of December 31, 2011 had his Pension
Restoration Plan Account transferred to his Plan Account effective as of January
1, 2012.


7

--------------------------------------------------------------------------------




ARTICLE 5.


VESTING AND MAINTENANCE OF ACCOUNTS


5.1.
Accounts Generally. The Committee shall credit Salary Deferrals, Award
Deferrals, Restoration Contributions, SERP Contributions and the transferred
Pension Restoration Plan Account, as applicable, to a Participant's Account, and
shall create a separate “sub-account” recordkeeping entry within the Account for
each type of deferral or contribution.



5.2.    Vesting of Account.


(a)
Each Participant shall be fully vested at all times in the sub-account to which
his Salary Deferrals, Award Deferrals and transferred Pension Restoration
Account are credited.



(b)
Each Participant shall be fully vested in the sub-account to which his
Restoration Contributions are credited upon the earlier of his completion of
three years of Vesting Service or his death.



(c)
Each Participant shall be fully vested in the sub-account to which his SERP
Contributions are credited upon the earliest of (i) the attainment of his 65th
birthday, (ii) his completion of 10 years of Vesting Service and the attainment
of his 55th birthday or (iii) his death.



(d)
All unvested amounts credited to a Participant's Account shall be forfeited upon
the Participant's Employment Termination, and shall only be restored upon the
Participant's subsequent reemployment if the Participant is subsequently
reemployed by Franklin or any Affiliated Company and designated a Participant
pursuant to Section 2.1 within five years of his prior Employment Termination.



5.3.    Crediting Dates.


(a)
Salary Deferrals shall be credited to the Participant's Account as of the
Valuation Date coincident or next following each payroll date the Participant
would have otherwise received such Salary.



(b)
Award Deferrals shall be credited to the Participant's Account as of the
Valuation Date coincident with or next following the date the Award would have
been paid to the Participant.



(c)
Restoration Contributions and SERP Contributions shall be credited as of
December 31 of each Plan Year.




8

--------------------------------------------------------------------------------




(d)
The transferred Pension Restoration Plan Account shall be credited as of January
1, 2012.



5.4.    Adjustment of Account for Earnings/Losses.


(a)
As of each Valuation Date, a Participant's Account shall be credited or debited
with investment earnings or losses in the following manner:



(i)
The sub-accounts to which a Participant's Salary Deferrals, Award Deferrals and
Restoration Contributions are credited will be credited or debited with the same
investment earnings or losses with which such sub-accounts would have been
credited or debited assuming they had been actually invested in one or more the
investment funds made available by the Committee and selected by the
Participant.



(ii)
The sub-account to which a Participant's SERP Contributions are credited will be
credited with interest at an annual rate equal to the greater of (A) 4.5% or (B)
the rate of interest on 30-year Treasury Securities for the month of November
last preceding the first day of the Plan Year for which each SERP Contribution
is made. Such interest will be credited as of the December 31st of each Plan
Year, based on the value of the Participant's SERP Contribution sub-account
calculated as of the prior January 1st of that same Plan Year.



(iii)
The sub-account to which a Participant's transferred Pension Restoration Account
is credited will be credited with interest at an annual rate equal to the
greater of (A) 4.5% or (B) the rate of interest on 30-year Treasury Securities
for the month of November 2011 for the period beginning on January 1, 2012 and
ending on December 31, 2012. Thereafter, such sub-account will be credited or
debited with investment earnings or losses pursuant to Section 5.4(a)(i).



(b)
The designation of any investment funds or indices shall not require Franklin or
any Affiliated Company to invest or earmark its general assets in any specific
manner.



5.5.
Investment Elections. Each Participant shall file an initial investment election
with the Committee with respect to the investment of the amounts in his
sub-accounts listed in Sections 5.4(a)(i) and 5.4(a)(iii) within such time
period and on such written form or by such other means as the Committee may
prescribe. The election shall designate the investment fund or funds which shall
be used to measure the investment performance of the Participant's sub-accounts
and shall remain in place for future


9

--------------------------------------------------------------------------------




Award Deferrals, Salary Deferrals and Restoration Contributions until changed
pursuant to Section 5.4.


5.6.
Changing Investment Elections. As of any Valuation Date, a Participant may
change his election in Section 5.4 with respect to his future Award Deferrals,
Salary Deferrals and/or Restoration Contributions or may reallocate the current
balance of any or all of his sub-accounts listed in Section 5.4(a)(i) and
5.4(a)(iii), thereby changing the investment fund or funds used to measure the
future investment performance of his existing sub-account balance, by filing an
appropriate written form or by such other means as approved by the Committee
from time to time.



5.7.
Individual Account Records. The Committee shall maintain, or cause to be
maintained, records showing the individual balances of each Participant's
Account. At least once each Plan Year, each Participant shall be furnished with
a statement setting forth the value of his Account.



ARTICLE 6.


PAYMENT OF BENEFITS


6.1.    Commencement and Method of Payment.
 
(a)
Except to the extent a Participant makes an election pursuant to Section 6.1(b),
the Participant's Account shall be distributed to him, or in the event of his
death to his Beneficiary, in a cash single sum payment within 30 days following
the Participant's Employment Termination.



(b)
Notwithstanding Section 6.1, at the time a Participant completes a Deferral
Agreement, the Participant may make an irrevocable election to receive
distribution of the portion of his sub-accounts attributable to the Salary
Deferrals and/or Award Deferrals subject to such Deferral Agreement in
semi-annual installments over a period not to exceed ten (10) years.
Installments shall be paid on each succeeding January 1 and July 1 following the
Participant's Employment Termination. The amount of each installment shall equal
the balance in the Account as of the immediately preceding Valuation Date,
divided by the number of remaining installments (including the installment being
determined). In the event of the Participant's death prior to the payment of all
of the installments, his Beneficiary shall receive a cash single sum payment
equal to the remaining balance in the Participant's sub-accounts within 30 days
following the Participant's death.



(c)
Notwithstanding Sections 6.1(a) and (b), if any Participant employed by that
Participating Company is a "key employee"


10

--------------------------------------------------------------------------------




within the meaning of Code section 416(i) (without regard to paragraph (5) of
that subsection), distribution of a lump sum payment or of the first installment
payment made, in either event, on account of his Employment Termination for a
reason other than death, shall not be made until six months after the date of
such Employment Termination.


6.2.    Hardship Withdrawal.


(a)
While employed by a Participating Company, a Participant may request a
withdrawal from his vested Account in the event of an Unforeseeable Emergency.
The request shall be made in a time and manner determined by the Committee,
shall not be for a greater amount than the amount reasonably needed to satisfy
the emergency need, plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, and shall be subject to approval by the
Committee.



(b)
Unforeseeable Emergency shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant, the Participant's spouse, or of a dependent (as defined in Section
152(a) of the Code), loss of the Participant's property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. The existence of an
Unforeseeable Emergency shall be determined by the Committee in its sole
discretion. Payment may not be made to the extent that the financial hardship is
or may be relieved:



(i)
through reimbursement or compensation by insurance or otherwise; or



(ii)
by liquidation of the Participant's assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship.



6.3.
Designation of Beneficiary. A Participant may, in a time and manner determined
by the Committee, designate a beneficiary and one or more contingent
beneficiaries (which may include the Participant's estate) to receive any
benefits which may be payable under this Plan upon his death. If the Participant
fails to designate a beneficiary or contingent beneficiary, or if the
beneficiary and all contingent beneficiaries fail to survive the Participant,
such benefits shall be paid to the Participant's estate. A Participant may
revoke or change any designation made under this Section 6.3 in a time and
manner determined by the Committee.


11

--------------------------------------------------------------------------------






6.4.
Status of Account Pending Distribution. Pending distribution following a
Participant's Employment Termination, a Participant's Account shall continue to
be credited with earnings and losses as provided in Section 5.4.



6.5.
Installments and Withdrawals Pro-Rata. An installment payment or hardship
withdrawal shall be made on a pro-rata basis from the portions of the
Participant's existing Account balance that are subject to different measures of
investment performance.



ARTICLE 7.


AMENDMENT OR TERMINATION


7.1.
Right to Terminate. The MOCC may, in its sole discretion, terminate the entire
Plan, or terminate a portion of the Plan that is identified as an elective
account balance plan as defined in Treas. Reg. § 1.409A-1(c)(2)(i)(A), or as a
nonelective account balance plan as defined in Treas. Reg. §
1.409A-1(c)(2)(i)(B). Upon termination of the Plan or portion thereof,
distribution of Accounts shall continue to be made to each Participant or
beneficiary in the manner and at the time prescribed in Article 6.
Notwithstanding the foregoing, the MOCC may in its discretion require earlier
distribution of all benefits due under the Plan or portion thereof, provided
that:

    
(a)
The termination of the Plan does not occur proximate to a downturn in the
financial health of Franklin (as determined by the Committee);

    
(b)
Franklin also terminates all other plans or arrangements which are considered to
be of a similar type as defined in Treas. Reg. § 1.409A-1(c)(2)(i), or as
otherwise provided by the Code, as the portion of the Plan which has been
terminated;



(c)
No payments made in connection with the termination of the Plan occur earlier
than 12 months following the Plan termination date other than payments the Plan
would have made irrespective of Plan termination;



(d)
All payments made in connection with the termination of the Plan are completed
within 24 months following the Plan termination date;



(e)
Franklin does not establish a new plan of a similar type as defined in Treas.
Reg. § 1.409A-1(c)(2)(i), within three years following the termination date of
the portion of the Plan which has been terminated; and


12

--------------------------------------------------------------------------------






(f)
Franklin meets any other requirements determined necessary to comply with
provisions of the Code and applicable regulations which permit the acceleration
of the time and form of payment made in connection with plan terminations and
liquidations.



7.2.
Right to Amend. The Committee or the MOCC may, in its sole discretion, amend
this Plan and the related Deferral Agreements on 30 days' prior notice to the
Participants.

  
ARTICLE 8.


GENERAL PROVISIONS


8.1.
No Funding. This Plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301 and 401 of
ERISA, and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title
I of ERISA. No provision shall at any time be made with respect to segregating
any assets of Franklin or any Affiliated Company for payment of any
distributions hereunder. The right of a Participant or his beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of Franklin, and neither a Participant nor a beneficiary shall have any
rights in or against any specific assets of Franklin or any Affiliated Company.
All amounts credited to Accounts of Participants shall constitute general assets
of Franklin and may be disposed of by Franklin at such time and for such
purposes as it may deem appropriate.



Notwithstanding the foregoing provisions of this Section 8.1, Franklin may, at
its discretion, enter into a trust agreement (“Trust Agreement”) with a bank or
trust company located in the continental United States as trustee, whereby
Franklin and any Participating Company may at its discretion contribute
deferrals under the Plan to a trust (“Trust”). Such Trust Agreement shall be
substantially in the form of the model trust agreement set forth in Internal
Revenue Service Revenue Procedure 92-64, or any subsequent Internal Revenue
Service Revenue Procedure, and shall include provisions required in such model
trust agreement that all assets of the Trust shall be subject to creditors of
Franklin in the event of insolvency. To the extent any benefits provided under
the Plan are paid from the Trust, Franklin shall have no further obligation to
pay them. If not paid from the Trust, such benefits shall remain the obligation
of Franklin. Notwithstanding the foregoing, no contributions shall be made to
the Trust if doing so would violate the provisions of section 409A of the Code.

13

--------------------------------------------------------------------------------




8.2.
No Contract of Employment. The existence of this Plan or of a Deferral Agreement
does not constitute a contract for continued employment between a Participant
and Franklin or any Affiliated Company. Franklin and the Affiliated Companies
reserve the right to modify Participant's remuneration and to terminate a
Participant for any reason and at any time, notwithstanding the existence of
this Plan or of a Deferral Agreement.



8.3.
Withholding Taxes. All payments under this Plan and all amounts credited to
Accounts hereunder shall be net (unless withholdings are, with the Committee's
consent, deducted from other income) of an amount sufficient to satisfy any
federal, state or local income and employment tax withholding requirements.



8.4.
Non-alienation. The right to receive any benefit under this Plan may not be
transferred, assigned, pledged or encumbered by a Participant, beneficiary or
contingent beneficiary in any manner and any attempt to do so shall be void. No
such benefit shall be subject to garnishment, attachment or other legal or
equitable process without the prior written consent of Franklin and/or the
Affiliated Companies. Notwithstanding anything to the contrary, Franklin may
make distributions to someone other than the Participant if such payment is
necessary to comply with a domestic relations order, as defined in Code Section
414(p)(1)(B), involving the Participant.



8.5.    Administration.
  
(a)
This Plan shall be administered by the Committee. The Committee shall interpret
the Plan with discretionary authority, establish regulations to further the
purposes of the Plan and take any other action necessary to the proper operation
of the Plan in accordance with guidelines established by the Committee or, if
there are no such guidelines, consistent with furthering the purpose of the
Plan.



(b)
The MOCC, in its sole discretion and upon such terms as it may prescribe, may
permit any Affiliated Company to participate in the Plan.



(c)
Prior to paying any benefit under this Plan, the Committee may require a
Participant, beneficiary or contingent beneficiary to provide such information
or material as the Committee, in its sole discretion, shall deem necessary for
it to make any determination it may be required to make under this Plan. The
Committee may withhold payment of any benefit under this Plan until it receives
all such information and material and is reasonably satisfied of its correctness
and genuineness.




14

--------------------------------------------------------------------------------




(d)
Subject to applicable law, any interpretation of the provisions of the Plan and
any decision on any matter within the discretion of the Committee made by the
Committee in good faith shall be binding on all persons. A misstatement or other
mistake of fact shall be corrected when it becomes known and the Committee shall
make such adjustment on account thereof as the Committee considers equitable and
practicable.



(e)
If a claim for benefits made by a Participant or his beneficiary is denied, the
Committee shall, within 90 days (or 180 days if special circumstances require an
extension of time) after the claim is made, furnish the person making the claim
with a written notice specifying the reasons for the denial. Such notice shall
also refer to the pertinent Plan provisions on which the denial is based,
describe any additional material or information necessary for properly
completing the claim and explain why such material or information is necessary,
and explain the Plan's claim review procedures. If requested in writing, the
Committee shall afford each claimant whose claim has been denied a full and fair
review of its decision and, within 60 days (120 days if special circumstances
require additional time) of the request for reconsideration of the denied claim,
the Committee shall notify the claimant in writing of the Committee's final
decision. This notice shall specify the reasons for the denial, refer to the
pertinent Plan provisions on which the denial is based and state that the
Participant is entitled to receive copies of all documents and records relevant
to the Participant's claim and bring suit under ERISA.



8.6.    Construction.


(a)
The Plan shall, to the extent not preempted by federal law, be governed by and
construed in accordance with the laws of the State of Indiana without giving
effect to applicable principles of conflicts of law to the extent that the
application of the law of another jurisdiction would be required thereby.



(b)
The masculine pronoun shall mean the feminine wherever appropriate.



(c)
The captions in this Plan document are inserted as a matter of convenience and
shall not affect the construction of the Plan.



8.7.
Code Section 409A Standards. This Plan, and all Deferral Agreements pursuant to
this Plan, shall be affected, interpreted, and applied in a manner consistent
with the standards for nonqualified deferred compensation plans established by
Code section 409A and its interpretive


15

--------------------------------------------------------------------------------




regulations (the "Section 409A Standards"). To the extent that any terms of the
Plan or a Deferral Agreement would subject any Participant to gross income
inclusion, interest, or additional tax pursuant to Code section 409A, those
terms are to that extent superseded by the applicable Section 409A Standards.




IN WITNESS WHEREOF, Franklin has caused this Plan to be executed as of this 24th
day of September, 2012.


 
FRANKLIN ELECTRIC CO., INC.
 
 
 
By: /s/ Thomas J. Strupp
 
Title: VP - Global Human Resources &
 
Member, Employee Benefits Committee







            



16